Exhibit 10.1

Execution Version

 

 

 

SEVENTH AMENDMENT

TO

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of October 2, 2012

AMONG

OASIS PETROLEUM NORTH AMERICA LLC,

AS BORROWER,

THE GUARANTORS PARTY HERETO,

WELLS FARGO BANK, N.A.,

AS ADMINISTRATIVE AGENT,

AND

THE LENDERS PARTY HERETO

 

 

 

 



--------------------------------------------------------------------------------

SEVENTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Seventh
Amendment”) dated as of October 2, 2012, is among OASIS PETROLEUM NORTH AMERICA
LLC, a Delaware limited liability company (the “Borrower”); the Guarantors party
hereto (the “Guarantors” and collectively with the Borrower, the “Obligors”);
each of the lenders party to the Credit Agreement referred to below
(collectively, the “Lenders”); and WELLS FARGO BANK, N.A., as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).

R E C I T A L S

A. The Parent, the Borrower, the Administrative Agent and the Lenders are
parties to that certain Amended and Restated Credit Agreement dated as of
February 26, 2010, as amended by that certain First Amendment to Amended and
Restated Credit Agreement and Consent dated as of June 3, 2010, that certain
Second Amendment to Amended and Restated Credit Agreement dated as of August 11,
2010, that certain Third Amendment to Amended and Restated Credit Agreement and
Limited Waiver dated as of January 21, 2011, that certain Fourth Amendment to
Amended and Restated Credit Agreement dated as of June 16, 2011, that certain
Fifth Amendment to Amended and Restated Credit Agreement dated as of October 6,
2011 and that certain Sixth Amendment to Amended and Restated Credit Agreement
dated as of April 3, 2012 (the “Credit Agreement”), pursuant to which the
Lenders have made certain credit available to and on behalf of the Borrower.

B. The Borrower, the Guarantors, the Administrative Agent and the Lenders have
agreed to amend certain provisions of the Credit Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Seventh Amendment. Unless otherwise indicated, all section
references in this Seventh Amendment refer to sections of the Credit Agreement.

Section 2. Amendments to Credit Agreement.

2.1 Amendments to Section 1.02.

(a) The definition of “Agreement” is hereby amended and restated as follows:

“Agreement” means this Amended and Restated Credit Agreement, as amended by the
First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment, the Fifth Amendment, the Sixth Amendment and the Seventh Amendment,
as the same may be further amended or supplemented from time to time.

 

1



--------------------------------------------------------------------------------

(b) The definition of “Applicable Margin” is hereby amended and restated as
follows:

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
the rate per annum set forth in the Total Commitments Utilization Grid below
based upon the Total Commitments Utilization Percentage then in effect:

 

Total Commitments Utilization Grid

Total Commitments

Utilization Percentage

   <25%    ³25% <50%    ³50% <75%    ³75% <90%    ³90%

ABR Loans

   0.000%    0.250%    0.500%    0.750%    1.000%

Eurodollar Loans

   1.500%    1.750%    2.000%    2.250%    2.500%

Commitment Fee Rate

   0.375%    0.375%    0.500%    0.500%    0.500%

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change, provided, however, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a),
then from the time of such failure until the time that the Borrower delivers
such Reserve Report to the Administrative Agent, the “Applicable Margin” means
the rate per annum set forth on the grid when the Total Commitments Utilization
Percentage is at its highest level.

(c) The definition of “Arranger” is hereby amended and restated as follows:

“Arranger” means Wells Fargo Securities, LLC, in its capacities as the sole lead
arranger and sole bookrunner hereunder.

(d) The definition of “Commitment” is hereby amended and restated as follows:

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) modified from time to time pursuant to Section 2.06 and (b) modified from
time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04(b). The amount representing each Lender’s Commitment shall at any
time be the least of (i) such Lender’s Maximum Credit Amount, (ii) such Lender’s
Applicable Percentage of the then effective Borrowing Base and (iii) such
Lender’s Elected Commitment.

 

2



--------------------------------------------------------------------------------

(e) The definition of “Issuing Bank” is hereby amended and restated as follows:

“Issuing Bank” means Wells Fargo Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.08(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

(f) The definition of “Lenders” is hereby amended and restated as follows:

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption, and any Person that shall have become a party hereto as an
Additional Lender pursuant to Section 2.06(c) or as a New Lender pursuant to
Section 2.07(c)(iv).

(g) The definition of “Maximum Credit Amount” is hereby amended and restated as
follows:

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(b), (b) modified from time to time pursuant to Section 2.06(c) or
(c) modified from time to time pursuant to any assignment permitted by
Section 12.04(b).

(h) The definition of “Prime Rate” is hereby amended and restated as follows:

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo Bank, N.A., as its prime rate in effect at its principal
office in San Francisco; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.
Such rate is set by the Administrative Agent as a general reference rate of
interest, taking into account such factors as the Administrative Agent may deem
appropriate; it being understood that many of the Administrative Agent’s
commercial or other loans are priced in relation to such rate, that it is not
necessarily the lowest or best rate actually charged to any customer and that
the Administrative Agent may make various commercial or other loans at rates of
interest having no relationship to such rate.

(i) The definition of “Additional Lender” is hereby added where alphabetically
appropriate to read as follows:

“Additional Lender” has the meaning assigned to such term in Section 2.06(c)(i).

 

3



--------------------------------------------------------------------------------

(j) The definition of “Additional Lender Certificate” is hereby added where
alphabetically appropriate to read as follows:

“Additional Lender Certificate” has the meaning assigned to such term in
Section 2.06(c)(ii)(G).

(k) The definition of “Aggregate Elected Commitment Amounts” is hereby added
where alphabetically appropriate to read as follow:

“Aggregate Elected Commitment Amounts” at any time shall equal the sum of the
Elected Commitments, as the same may be increased, reduced or terminated
pursuant to Section 2.06(c). As of the Seventh Amendment Effective Date, the
Aggregate Elected Commitment Amounts are $500,000,000.

(l) The definition of “Elected Commitment” is hereby added where alphabetically
appropriate to read as follows:

“Elected Commitment” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Elected Commitment”, as the
same may be (a) increased, reduced or terminated from time to time in connection
with an optional increase, reduction or termination of the Aggregate Elected
Commitment Amounts pursuant to Section 2.06(c).

(m) The definition of “Elected Commitment Increase Certificate” is hereby added
where alphabetically appropriate to read as follows:

“Elected Commitment Increase Certificate” has the meaning assigned to such term
in Section 2.06(c)(ii)(F).

(n) The definition of “Interest Expense” is hereby added where alphabetically
appropriate to read as follows:

“Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate gross interest expense of the Parent, the Borrower
and the Consolidated Subsidiaries for such period, (1) including (a) interest
expense under GAAP, (b) capitalized interest, and (c) the portion of any
payments or accruals under Capital Leases allocable to interest expense, plus
the portion of any payments or accruals under Synthetic Leases allocable to
interest expense whether or not the same constitutes interest expense under
GAAP, but (2) excluding the amortization of debt discount and fees and expenses
related to the issuance of Debt, Capital Leases, Synthetic Leases, the Senior
Notes or the Indebtedness.

 

4



--------------------------------------------------------------------------------

(o) The definition of “Seventh Amendment” is hereby added where alphabetically
appropriate to read as follows:

“Seventh Amendment” means that certain Seventh Amendment to Amended and Restated
Credit Agreement, dated as of October 2, 2012, among the Borrower, the
Guarantors, the Administrative Agent and the Lenders party thereto.

(p) The definition of “Total Commitments Utilization Percentage” is hereby added
where alphabetically appropriate to read as follows:

“Total Commitments Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
total Commitments of the Lenders in effect on such day.

(q) The definitions of “Borrowing Base Utilization Percentage”, “Total Debt” and
“Total Net Debt” are each hereby deleted from the Credit Agreement.

2.2 Amendment to Section 2.02(d). The first sentence of Section 2.02(d) of the
Credit Agreement is hereby amended and restated as follows:

The Loans made by each Lender shall be evidenced by a single promissory note of
the Borrower in substantially the form of Exhibit A, dated, in the case of
(i) any Lender party hereto as of the date of this Agreement, as of the date of
this Agreement, (ii) any Lender that becomes a party hereto pursuant to an
Assignment and Assumption, as of the effective date of the Assignment and
Assumption or (iii) any Lender that becomes a party hereto in connection with an
increase in the Aggregate Elected Commitment Amounts pursuant to
Section 2.06(c), as of the effective date of such increase, payable to the order
of such Lender in a principal amount equal to its Maximum Credit Amount as in
effect on such date, and otherwise duly completed.

2.3 Amendments to Sections 2.03 and 2.08(b). The parentheticals at the end of
the second to last paragraphs of Sections 2.03 and 2.08(b) of the Credit
Agreement are each hereby amended and restated as follows:

(i.e. the least of (x) the Aggregate Maximum Credit Amounts, (y) the then
effective Borrowing Base and (z) the Aggregate Elected Commitment Amounts).

2.4 Amendments to Section 2.06.

(a) The title of Section 2.06 is hereby deleted and replaced with the following:

Termination and Reduction of Aggregate Maximum Credit Amounts; Optional Increase
and Reduction of Aggregate Elected Commitment Amounts.

 

5



--------------------------------------------------------------------------------

(b) The second sentence of Section 2.06(a) of the Credit Agreement is hereby
amended and restated as follows:

If at any time the Aggregate Maximum Credit Amounts, the Borrowing Base or the
Aggregate Elected Commitments Amount is terminated or reduced to zero, then the
Commitments shall terminate on the effective date of such termination or
reduction.

(c) Section 2.06(b)(i) is hereby amended and restated as follows:

(i) The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Maximum Credit Amounts; provided that (A) each reduction of the
Aggregate Maximum Credit Amounts shall be in an amount that is an integral
multiple of $1,000,000 and not less than $1,000,000, (B) the Borrower shall not
terminate or reduce the Aggregate Maximum Credit Amounts if, after giving effect
to any concurrent prepayment of the Loans in accordance with Section 3.04(c),
the total Revolving Credit Exposures would exceed the total Commitments, and
(C) upon any reduction of the Aggregate Maximum Credit Amounts that results in
the Aggregate Maximum Credit Amounts being less than the Aggregate Elected
Commitment Amounts, the Aggregate Elected Commitment Amounts shall be
automatically reduced (ratably among the Lenders) so that they equal the
Aggregate Maximum Credit Amounts as so reduced.

(d) A new Section 2.06(c) is hereby added to the Credit Agreement immediately
following Section 2.06(b) and shall read in full as follows:

(c) Optional Increase and Reduction of Aggregate Elected Commitment Amounts.

(i) Subject to the conditions set forth in Section 2.06(c)(ii), the Borrower may
increase the Aggregate Elected Commitment Amounts then in effect by increasing
the Elected Commitment of a Lender or by causing a Person that is acceptable to
the Administrative Agent that at such time is not a Lender to become a Lender
(an “Additional Lender”). Notwithstanding anything to the contrary contained in
this Agreement, in no case shall an Additional Lender be the Borrower or an
Affiliate of a Borrower.

(ii) Any increase in the Aggregate Elected Commitment Amounts shall be subject
to the following additional conditions:

(A) such increase shall not be less than $50,000,000 unless the Administrative
Agent otherwise consents, and no such increase shall be permitted if after
giving effect thereto the Aggregate Elected Commitment Amounts exceed the
Borrowing Base then in effect;

(B) following any Scheduled Redetermination Date, the Borrower may not increase
the Aggregate Elected Commitment Amounts more than once before the next
Scheduled Redetermination Date;

 

6



--------------------------------------------------------------------------------

(C) no Default shall have occurred and be continuing on the effective date of
such increase;

(D) on the effective date of such increase, no Eurodollar Borrowings shall be
outstanding or if any Eurodollar Borrowings are outstanding, then the effective
date of such increase shall be the last day of the Interest Period in respect of
such Eurodollar Borrowings unless the Borrower pays compensation required by
Section 5.02;

(E) no Lender’s Elected Commitment may be increased without the consent of such
Lender;

(F) if the Borrower elects to increase the Aggregate Elected Commitment Amounts
by increasing the Elected Commitment of a Lender, the Borrower and such Lender
shall execute and deliver to the Administrative Agent a certificate
substantially in the form of Exhibit G (an “Elected Commitment Increase
Certificate”); and

(G) if the Borrower elects to increase the Aggregate Elected Commitment Amounts
by causing an Additional Lender to become a party to this Agreement, then the
Borrower and such Additional Lender shall execute and deliver to the
Administrative Agent a certificate substantially in the form of Exhibit H (an
“Additional Lender Certificate”), together with an Administrative Questionnaire
and a processing and recordation fee of $3,500, and the Borrower shall (1) if
requested by the Additional Lender, deliver a Note payable to the order of such
Additional Lender in a principal amount equal to its Maximum Credit Amount, and
otherwise duly completed and (2) pay any applicable fees as may have been agreed
to between the Borrower, the Additional Lender and/or the Administrative Agent.

(iii) Subject to acceptance and recording thereof pursuant to
Section 2.06(c)(iv), from and after the effective date specified in the Elected
Commitment Increase Certificate or the Additional Lender Certificate (or if any
Eurodollar Borrowings are outstanding, then the last day of the Interest Period
in respect of such Eurodollar Borrowings, unless the Borrower has paid
compensation required by Section 5.02): (A) the amount of the Aggregate Elected
Commitment Amounts shall be increased as set forth therein, and (B) in the case
of an Additional Lender Certificate, any Additional Lender party thereto shall
be a party to this Agreement and have the rights and obligations of a Lender
under this Agreement and the other Loan Documents. In addition, the Lender or
the Additional Lender, as applicable, shall purchase a pro rata portion of the
outstanding Loans (and participation interests in Letters of Credit) of each of
the other Lenders (and such Lenders hereby agree to sell and to take all such
further action to effectuate such sale) such that each Lender (including any
Additional Lender, if applicable) shall hold its Applicable Percentage of the
outstanding Loans (and participation interests) after giving effect to the
increase in the Aggregate Elected Commitment Amounts.

 

7



--------------------------------------------------------------------------------

(iv) Upon its receipt of a duly completed Elected Commitment Increase
Certificate or an Additional Lender Certificate, executed by the Borrower and
the Lender or by the Borrower and the Additional Lender party thereto, as
applicable, the processing and recording fee referred to in Section 2.06(c)(ii)
and the Administrative Questionnaire referred to in Section 2.06(c)(ii), if
applicable, the Administrative Agent shall accept such Elected Commitment
Increase Certificate or Additional Lender Certificate and record the information
contained therein in the Register required to be maintained by the
Administrative Agent pursuant to Section 12.04(b)(iv). No increase in the
Aggregate Elected Commitment Amounts shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
Section 2.06(c)(iv).

(v) Upon any increase in the Aggregate Elected Commitment Amounts pursuant to
this Section 2.06(c), (A) each Lender’s Maximum Credit Amount shall be
automatically deemed amended to the extent necessary so that each such Lender’s
Applicable Percentage equals the percentage of the Aggregate Elected Commitment
Amounts represented by such Lender’s Elected Commitment, in each case after
giving effect to such increase, and (B) Annex I to this Agreement shall be
deemed amended to reflect the Elected Commitment of each Lender (including any
Additional Lender) as thereby increased, any changes in the Lenders’ Maximum
Credit Amounts pursuant to the foregoing clause (A), and any resulting changes
in the Lenders’ Applicable Percentages.

(vi) The Borrower may from time to time reduce the Aggregate Elected Commitment
Amounts; provided that (A) each reduction of the Aggregate Elected Commitment
Amounts shall be in an amount that is an integral multiple of $1,000,000 and not
less than $1,000,000 and (B) the Borrower shall reduce the Aggregate Elected
Commitment Amounts if, (C) after giving effect to any concurrent prepayment of
the Loans in accordance with Section 3.04(c), the total Revolving Credit
Exposures would exceed the Aggregate Elected Commitment Amounts.

(vii) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Elected Commitment Amounts under
Section 2.06(c)(vi) at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.06(c)(vii) shall be irrevocable; provided
that a notice of termination of the Aggregate Elected Commitment Amounts. Any
termination or reduction of the Aggregate Elected Commitment Amounts shall be
permanent and may not be reinstated, except pursuant to Section 2.06(c)(i). Each
reduction of the Aggregate Elected Commitment Amounts shall be made ratably
among the Lenders in accordance with each Lender’s Applicable Percentage.

 

8



--------------------------------------------------------------------------------

2.5 Amendment to Section 2.07(c)(iv). Section 2.07(c)(iv) of the Credit
Agreement is hereby amended and restated as follows:

(iv) Notwithstanding the foregoing or anything to the contrary contained herein,
the following provisions shall apply with respect to any Proposed Borrowing Base
that would increase the Borrowing Base and/or the Conforming Borrowing then in
effect as a result of the approval or deemed approval of the Requisite Increase
Lenders, but without the approval or deemed approval of all of the Lenders:
(A) on the date the Proposed Borrowing Base becomes effective as specified in
Section 2.07(d), each Lender that has not approved (or is not deemed to have
approved) the Proposed Borrowing Base (each a “Dissenting Lender”) shall
automatically (without any further action) be deemed to have assigned its
respective Maximum Credit Amounts and Commitments in an amount equal to such
Dissenting Lender’s Assigned Maximum Credit Amount (and to have assigned the
corresponding portion of its Elected Commitment) to (1) one or more existing
Lenders (each, an “Existing Lender”) that have agreed in their sole discretion
(with the consent of the Administrative Agent and the Borrower, each in its sole
discretion), in such amounts as each such Existing Lender shall agree in its
sole discretion, (2) one or more Persons (each, a “New Lender” and, together
with each Existing Lender, collectively, the “Assuming Lenders”) that at such
time is not a Lender that agrees to become a Lender and that is acceptable to
the Administrative Agent in its sole discretion (with the consent of the
Borrower), in such amounts as each such New Lender agrees in its sole
discretion, or (3) any combination of Assuming Lenders as specified in clauses
(1) and (2) above. With respect to such assignment, each Assuming Lender shall
be deemed to have acquired the portion of the Maximum Credit Amount, Elected
Commitment and Commitment allocated to it from each of the Dissenting Lenders
pursuant to the terms of the Assignment and Assumption attached hereto as
Exhibit F as if the Dissenting Lenders and the Assuming Lenders had executed an
Assignment and Assumption with respect to such allocation. For the avoidance of
doubt, no Lender (whether or not such Lender has approved or is deemed to have
approved the Proposed Borrowing Base) shall have any obligation whatsoever to
agree to become an Assuming Lender, it being understood that any such decision
shall be made in its sole and absolute discretion. If the foregoing reallocation
can be effected, then on the date the Proposed Borrowing Base becomes effective
as specified in Section 2.07(d): (x) the Administrative Agent will furnish to
the Borrower and the Lenders a revised Annex I reflecting the Maximum Credit
Amounts, Elected Commitments and Applicable Percentages of each Lender after
giving effect to such reallocation, which revised Annex I shall amend and
restate the then existing Annex I in its entirety and (y) each New Lender shall
become a party to the Credit Agreement as a “Lender” with the Maximum Credit
Amount, Elected Commitment and Applicable Percentage specified for it in the
revised Annex I specified in the immediately preceding clause (x) and such New
Lender shall have all of the rights and obligations of a Lender under the Credit
Agreement and the other Loan Documents (and each New Lender shall execute a
joinder agreement provided by the Administrative Agent to evidence its joinder
to this Agreement as a Lender hereunder). If the reallocation contemplated by
this Section 2.07(c)(iv) is not effectuated for any reason, then the Proposed
Borrowing Base shall be deemed not to be approved by the Requisite Increase
Lenders.

 

9



--------------------------------------------------------------------------------

2.6 Amendment to Section 3.04(c)(i). Section 3.04(c)(i) of the Credit Agreement
is hereby amended and restated as follows:

(i) If, after giving effect to any termination or reduction of the Aggregate
Maximum Credit Amounts pursuant to Section 2.06(b), or any reduction of the
Aggregate Elected Commitment Amounts pursuant to Section 2.06(c), the total
Revolving Credit Exposures exceeds the total Commitments, then the Borrower
shall (A) prepay the Borrowings on the date of such termination or reduction in
an aggregate principal amount equal to such excess, and (B) if any excess
remains after prepaying all of the Borrowings as a result of an LC Exposure, pay
to the Administrative Agent on behalf of the Lenders an amount equal to such
excess to be held as cash collateral as provided in Section 2.08(j).

2.7 Amendment to Section 9.01(a). Section 9.01(a) is hereby amended and restated
as follows:

(a) Ratio of EBITDAX to Interest Expense. The Parent and the Borrower will not,
as of the last day of any fiscal quarter, permit the ratio of (i) EBITDAX for
the four fiscal quarters ending on such day to (ii) Interest Expense for the
four fiscal quarters ending on such day to be less than 2.5 to 1.0.

2.8 Amendment to Section 12.01(a)(ii). Section 12.01(a)(ii) of the Credit
Agreement is hereby amended and restated as follows:

(ii) if to the Administrative Agent, to it at 1000 Louisiana, Suite 900,
Houston, Texas, 77002; Attention of Ed Pak (Telecopy No. (713) 651-8101), with a
copy to WLS Charlotte Agency Services (Telecopy No. (704) 590-2782), 1525 W. WT
Harris Blvd., Charlotte, NC 28262;

2.9 Amendment to Section 12.02(b)(i). Section 12.02(b)(i) of the Credit
Agreement is hereby amended and restated as follows:

(i) increase the Maximum Credit Amount or Elected Commitment of any Lender
without the written consent of such Lender,

2.10 Amendment to Section 12.04(b)(iv). The first sentence of
Section 12.04(b)(iv) of the Credit Agreement is hereby amended and restated as
follows:

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Maximum Credit Amount and Elected Commitment
of, and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).

 

10



--------------------------------------------------------------------------------

2.11 Replacement of Annex I. Annex I to the Credit Agreement is hereby replaced
with Annex I attached hereto and Annex I attached hereto shall be deemed to be
attached as Annex I to the Credit Agreement.

2.12 New Exhibits. Exhibit G and Exhibit H to this Seventh Amendment are hereby
added as Exhibit G and Exhibit H to the Credit Agreement and Exhibit G and
Exhibit H attached hereto shall be deemed to be attached as Exhibit G and
Exhibit H to the Credit Agreement, respectively.

Section 3. Borrowing Base Redetermination. For the period from and including the
Seventh Amendment Effective Date (as defined below) to but excluding the next
Redetermination Date, the amount of the Borrowing Base shall be $750,000,000.
Notwithstanding the foregoing, the Borrowing Base may be subject to further
adjustments from time to time pursuant to Section 8.13(c) or Section 9.12(d).
For the avoidance of doubt, the redetermination herein shall constitute the
October 1, 2012 Scheduled Redetermination and the next Scheduled Redetermination
shall be the April 1, 2013 Scheduled Redetermination.

Section 4. Conditions Precedent. This Seventh Amendment shall become effective
as of the date when each of the following conditions is satisfied (or waived in
accordance with Section 12.02 of the Credit Agreement) (the “Seventh Amendment
Effective Date”):

4.1 The Administrative Agent shall have received from each Lender, each
Guarantor and the Borrower, counterparts (in such number as may be requested by
the Administrative Agent) of this Seventh Amendment signed on behalf of such
Person.

4.2 The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the date hereof.

4.3 No Default shall have occurred and be continuing as of the date hereof,
after giving effect to the terms of this Seventh Amendment.

4.4 The Administrative Agent shall have received the most recently prepared
Reserve Report for the Oil and Gas Properties of the Borrower and its
Subsidiaries, dated July 1, 2012.

4.5 The Administrative Agent shall have received title information as the
Administrative Agent may reasonably require satisfactory to the Administrative
Agent setting forth the status of title to at least 80% of the total value of
the Oil and Gas Properties evaluated in the Reserve Report delivered pursuant to
Section 4.4 of this Seventh Amendment.

4.6 The Administrative Agent shall be reasonably satisfied that the Security
Instruments create first priority, perfected Liens (subject only to Excepted
Liens identified in clauses (a) to (d) and (f) of the definition thereof, but
subject to the provisos at the end of such definition) on at least 80% of the
total value of the Oil and Gas Properties evaluated in the Reserve Report
delivered pursuant to Section 4.4 of this Seventh Amendment. In connection
therewith, to the extent necessary, the Administrative Agent shall have received
from the Borrower a duly executed and notarized amendment and/or supplement to
each mortgage or such new mortgages which shall be reasonably satisfactory to
the Administrative Agent in form and substance.

 

11



--------------------------------------------------------------------------------

4.7 The Administrative Agent shall have received such other documents as the
Administrative Agent or its special counsel may reasonably require.

The Administrative Agent is hereby authorized and directed to declare this
Seventh Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 4 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.

Section 5. Miscellaneous.

5.1 Confirmation. The provisions of the Credit Agreement, as amended by this
Seventh Amendment, shall remain in full force and effect following the
effectiveness of this Seventh Amendment.

5.2 No Waiver. Neither the execution by the Administrative Agent or the Lenders
of this Seventh Amendment, nor any other act or omission by the Administrative
Agent or the Lenders or their officers in connection herewith, shall be deemed a
waiver by the Administrative Agent or the Lenders of any Defaults or Events of
Default which may exist, which may have occurred prior to the date of the
effectiveness of this Seventh Amendment or which may occur in the future under
the Credit Agreement and/or the other Loan Documents. Similarly, nothing
contained in this Seventh Amendment shall directly or indirectly in any way
whatsoever either: (a) impair, prejudice or otherwise adversely affect the
Administrative Agent’s or the Lenders’ right at any time to exercise any right,
privilege or remedy in connection with the Loan Documents with respect to any
Default or Event of Default, (b) except as expressly provided herein, amend or
alter any provision of the Credit Agreement, the other Loan Documents, or any
other contract or instrument, or (c) constitute any course of dealing or other
basis for altering any obligation of the Borrower or any right, privilege or
remedy of the Administrative Agent or the Lenders under the Credit Agreement,
the other Loan Documents, or any other contract or instrument. Each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or any
other word or words of similar import shall mean and be a reference to the
Credit Agreement as amended hereby, and each reference in any other Loan
Document to the Credit Agreement or any word or words of similar import shall be
and mean a reference to the Credit Agreement as amended hereby.

5.3 Ratification and Affirmation; Representations and Warranties. Each Obligor
hereby (a) acknowledges the terms of this Seventh Amendment; (b) ratifies and
affirms its obligations under, and acknowledges its continued liability under,
each Loan Document to which it is a party and agrees that each Loan Document to
which it is a party remains in full force and effect as expressly amended hereby
and (c) represents and warrants to the Lenders that as of the date hereof, after
giving effect to the terms of this Seventh Amendment: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct, except to the extent any such representations and
warranties are expressly limited to

 

12



--------------------------------------------------------------------------------

an earlier date, in which case, such representations and warranties shall
continue to be true and correct as of such specified earlier date, (ii) no
Default or Event of Default has occurred and is continuing and (iii) no event or
events have occurred which individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.

5.4 Counterparts. This Seventh Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Seventh Amendment by facsimile or email
transmission shall be effective as delivery of a manually executed counterpart
hereof.

5.5 No Oral Agreement. This Seventh Amendment, the Credit Agreement and the
other Loan Documents executed in connection herewith and therewith represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous, or unwritten oral agreements of the parties. There are
no subsequent oral agreements between the parties.

5.6 GOVERNING LAW. THIS SEVENTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

5.7 Payment of Expenses. In accordance with Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and reasonable expenses incurred in
connection with this Seventh Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

5.8 Severability. Any provision of this Seventh Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

5.9 Successors and Assigns. This Seventh Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

[SIGNATURES BEGIN NEXT PAGE]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to be
duly executed as of the date first written above.

 

BORROWER:

    OASIS PETROLEUM NORTH AMERICA LLC     By:       /s/ Taylor Reid       Taylor
Reid       Executive Vice President and Chief       Operating Officer
GUARANTORS:     OASIS PETROLEUM LLC     OASIS PETROLEUM INC.     OASIS PETROLEUM
MARKETING LLC     OASIS WELL SERVICES LLC     By:       /s/ Taylor Reid      
Taylor Reid       Executive Vice President and Chief       Operating Officer

 

Signature Page to Seventh Amendment to Amended and Restated Credit Agreement

(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND   WELLS FARGO BANK, N.A. LENDER:       By:       /s/
Edward Pak     Edward Pak     Director

 

Signature Page to Seventh Amendment to Amended and Restated Credit Agreement

(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------

LENDERS:

  JPMORGAN CHASE BANK, N.A.   By:       /s/ Ryan Aman   Name:   Ryan Aman  
Title:   Authorized Officer

 

Signature Page to Seventh Amendment to Amended and Restated Credit Agreement

(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------

UBS LOAN FINANCE, LLC By:   /s/ Irja R. Otsa  

 

Name:   Irja R. Otsa Title:   Associate Director Banking Products   Services, US
By:   /s/ David Urban  

 

Name:   David Urban Title:   Associate Director Banking Products   Services, US

 

Signature Page to Seventh Amendment to Amended and Restated Credit Agreement

(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC By:   /s/ James L. Moyes  

 

Name:   James L. Moyes Title:   Authorized Signatory

 

Signature Page to Seventh Amendment to Amended and Restated Credit Agreement

(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------

AMEGY BANK NATIONAL ASSOCATION By:   /s/ C. Wakeford Thompson  

 

Name:   C. Wakeford Thompson Title:   Vice President

 

Signature Page to Seventh Amendment to Amended and Restated Credit Agreement

(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------

COMPASS BANK By:   /s/ Kathleen J. Bowen  

 

Name:   Kathleen J. Bowen Title:   Senior Vice President

 

Signature Page to Seventh Amendment to Amended and Restated Credit Agreement

(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:   /s/ John C. Lozano  

 

Name:   John C. Lozano Title:   Vice President

 

Signature Page to Seventh Amendment to Amended and Restated Credit Agreement

(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------

CITIBANK, N.A. By:   /s/ John F. Miller  

 

Name:   John F. Miller Title:   Attorney-in-Fact

 

Signature Page to Seventh Amendment to Amended and Restated Credit Agreement

(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By:   /s/ Mark Lumpkin, Jr.  

 

Name:   Mark Lumpkin, Jr. Title:   Authorized Signatory

 

Signature Page to Seventh Amendment to Amended and Restated Credit Agreement

(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS AND ELECTED COMMITMENTS

Aggregate Maximum Credit Amounts and Aggregate Elected Commitment Amounts

 

Name of Lender

   Applicable
Percentage     Maximum
Credit Amount      Elected
Commitment  

Wells Fargo Bank, N.A.

     20.80 %    $ 208,000,000.00       $ 104,000,000.00   

JPMorgan Chase Bank, N.A.

     12.00 %    $ 120,000,000.00       $ 60,000,000.00   

UBS Loan Finance LLC

     12.00 %    $ 120,000,000.00       $ 60,000,000.00   

The Royal Bank of Scotland plc

     12.00 %    $ 120,000,000.00       $ 60,000,000.00   

Citibank, N.A.

     12.00 %    $ 120,000,000.00       $ 60,000,000.00   

Royal Bank of Canada

     12.00 %    $ 120,000,000.00       $ 60,000,000.00   

Amegy Bank National Association

     6.40 %    $ 64,000,000.00       $ 32,000,000.00   

Compass Bank

     6.40 %    $ 64,000,000.00       $ 32,000,000.00   

U.S. Bank National Association

     6.40 %    $ 64,000,000.00       $ 32,000,000.00   

TOTAL

     100.00 %    $ 1,000,000,000.00       $ 500,000,000.00   



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF ELECTED COMMITMENT INCREASE CERTIFICATE

[            ], 20[            ]

 

To: Wells Fargo Bank, N.A.,

as Administrative Agent

The Borrower, the Administrative Agent and certain Lenders and other agents have
heretofore entered into an Amended and Restated Credit Agreement, dated as of
February 26, 2010 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”). Capitalized terms not otherwise defined
herein shall have the meaning given to such terms in the Credit Agreement.

This Elected Commitment Increase Certificate is being delivered pursuant to
Section 2.06(c) of the Credit Agreement.

Please be advised that the undersigned Lender has agreed (a) to increase its
Elected Commitment under the Credit Agreement effective [            ],
20[            ] from $[            ] to $[            ] and (b) that it shall
continue to be a party in all respects to the Credit Agreement and the other
Loan Documents.

 

Very truly yours, OASIS PETROLEUM NORTH AMERICA LLC, a Delaware limited
liability company By:    

 

  Name:   Title:



--------------------------------------------------------------------------------

Accepted and Agreed:

WELLS FARGO BANK, N.A.,

as Administrative Agent

 

By:     Name:     Title:    

Accepted and Agreed:

[Name of Increasing Lender]

 

By:     Name:     Title:    



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF ADDITIONAL LENDER CERTIFICATE

[            ], 20[            ]

 

To: Wells Fargo Bank, N.A.,

as Administrative Agent

The Borrower, the Administrative Agent and certain Lenders and other agents have
heretofore entered into an Amended and Restated Credit Agreement, dated as of
February 26, 2010 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”). Capitalized terms not otherwise defined
herein shall have the meaning given to such terms in the Credit Agreement.

This Additional Lender Certificate is being delivered pursuant to
Section 2.06(c) of the Credit Agreement.

Please be advised that the undersigned Additional Lender has agreed (a) to
become a Lender under the Credit Agreement effective [            ],
20[            ] with a Maximum Aggregate Credit Amount of $[            ] and
an Elected Commitment of $[            ] and (b) that it shall be a party in all
respects to the Credit Agreement and the other Loan Documents.

This Additional Lender Certificate is being delivered to the Administrative
Agent together with (i) if the Additional Lender is a Foreign Lender, any
documentation required to be delivered by such Additional Lender pursuant to
Section 5.03(e) of the Credit Agreement, duly completed and executed by the
Additional Lender, and (ii) an Administrative Questionnaire in the form supplied
by the Administrative Agent, duly completed by the Additional Lender. The
[Borrower/Additional Lender] shall pay the fee payable to the Administrative
Agent pursuant to Section 2.06(c)(ii)(G) of the Credit Agreement.

 

Very truly yours,

OASIS PETROLEUM NORTH AMERICA LLC, a

Delaware limited liability company

By:    

 

  Name:   Title:



--------------------------------------------------------------------------------

Accepted and Agreed:

WELLS FARGO BANK, N.A.,

as Administrative Agent

 

By:     Name:     Title:    

Accepted and Agreed:

[Additional Lender]

 

By:     Name:     Title:    